                                    Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 1 of 30 Page ID #:1



                                1    KAZEROUNI LAW GROUP, APC
                                     Abbas Kazerounian, Esq. (SBN: 249203)
                                2
                                     ak@kazlg.com
                                3    Jason A. Ibey, Esq. (SBN: 284607)
                                4
                                     jason@kazlg.com
                                     Nick Barthel, Esq. (SBN: 319105)
                                5    nicholas@kazlg.com
                                6
                                     245 Fischer Avenue, Unit D1
                                     Costa Mesa, CA 92626
                                7    Telephone: (800) 400-6808
                                8    Facsimile: (800) 520-5523

                                9    [Additional Plaintiff’s Counsel on Signature Page]

                               10    Attorneys for Plaintiff
                               11                        UNITED STATES DISTRICT COURT
                               12                       CENTRAL DISTRICT OF CALIFORNIA
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13     MIRAY ATAMIAN,                           Case No.:
    COSTA MESA, CA 92626




                               14     Individually and On Behalf of
                                      All Others Similarly Situated,           CLASS ACTION COMPLAINT FOR
                               15                                              VIOLATIONS OF:
                               16                                              1) CONSUMER LEGAL REMEDIES
                                                   Plaintiff,                     ACT, CAL. CIVIL CODE §§ 1750,
                               17
                                                                                  ET SEQ.;
                               18                                              2) FALSE ADVERTISING LAW, CAL.
                                                               v.                 BUS. & PROF. §§ 17500, ET SEQ.;
                               19
                                                                               3) CALIFORNIA BUS. & PROF.
                               20                                                 CODE § 17533.7 (CALIFORNIA
                                      AEGLE NUTRITION, LLC
                               21                                                 FALSE “MADE IN USA” CLAIM);
                                      d/b/a TROPICAL OASIS,
                                                                               4) UNFAIR COMPETITION LAW,
                               22
                                                                                  CAL. BUS. & PROF. §§ 17200, ET
                               23                                                 SEQ.;
                                                   Defendant.                  5) NEGLIGENT
                               24                                                 MISREPRESENTATION; AND
                               25                                              6) INTENTIONAL
                                                                                  MISREPRESENTATION.
                               26
                                                                               [JURY TRIAL DEMANDED]
                               27

                               28
                                     Case #                                                  Atamian v. Aegle Nutrition, LLC
                                                                    CLASS ACTION COMPLAINT
                                     Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 2 of 30 Page ID #:2



                                 1                                       INTRODUCTION
                                 2    1.   Plaintiff, Miray Atamian (“Plaintiff”), brings this Class Action Complaint to
                                 3         challenge the deceptive advertising and business practices of Defendant,
                                 4         AEGLE NUTRITION, LLC d/b/a TROPICAL OASIS (“Defendant”) with
                                 5         regard to Defendant’s false and misleading promotion of its consumable liquid
                                 6         B vitamin supplements. Based on such false and misleading advertisements,
                                 7         Plaintiff and others similarly situated purchased Defendant’s mislabeled
                                 8         Products.1
                                 9    2.   Specifically, Plaintiff purchased Defendant’s “Premium Vitamin B12”
                                10         (hereinafter the “Product”), which Defendant advertised as containing B12 in
                                11         Methylcobalamin form until the expiration date of May, 2019; being “Made In
                                12         The USA” and made in a Good Manufacturing Practices (“GMP”) “certified
                                           facility”.              Defendant’s
KAZEROUNI LAW GROUP, APC




                                13                      However,                   main    ingredient    Vitamin       B12         in
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14         Methylcobalamin (“MeCO”) form is scientifically proven by its very nature to
                                15         rapidly degrade when suspended in water and exposed to oxygen. This
                                16         degradation becomes substantially more rapid after opening. Thus, Defendant’s
                                17         Product cannot last until the advertised expiration date, but instead loses its
                                18         potency much earlier.
                                19    3.   Upon information and belief, Defendant’s Product’s main ingredients,
                                20         Methylcobalamin and Agave, are imported from a foreign country, thus not
                                21         “Made In The USA” as claimed.
                                22    4.   Similarly, the Food and Drug Administration found that the Product has been
                                23         “prepared, packed, or held under conditions that do not meet CGMP regulations
                                24
                                25
                                      1
                                       Although Plaintiff purchased Defendant’s mislabeled “Premium Vitamin B12”
                                      product, Plaintiff seeks class wide relief on behalf of all purchasers of any of
                                26    Defendant’s Products that are substantially similar to the product purchased by
                                27    Plaintiff (i.e., all of Defendant’s products containing liquid vitamin B12, regardless
                                      of the brand they are advertised under and the exact amount of liquid B12 vitamin
                                28    advertised per serving).
                                      Case #                                 2 of 30             Atamian v. Aegle Nutrition, LLC
                                                                    CLASS ACTION COMPLAINT
                                     Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 3 of 30 Page ID #:3



                                 1         for dietary supplements.” Thus, its facilities are not GMP certified as Defendant
                                 2         claims.
                                 3    5.   Plaintiff alleges as follows upon personal knowledge as to Plaintiff’s own acts
                                 4         and experiences, and, as to all other matters, upon information and belief,
                                 5         including investigation conducted by Plaintiff’s attorneys.
                                 6    6.   As stated by the California Supreme Court in Kwikset v. Superior Court 51 Cal.
                                 7         4th 310, 328-29 (2011):
                                 8                   Simply stated: labels matter. The marketing industry is
                                                     based on the premise that labels matter, that consumers
                                 9                   will choose one product over another similar product
                                10                   based on its label and various tangible and intangible
                                                     qualities…
                                11
                                      7.   Defendant’s nationwide sale and advertising of deceptively labeled products
                                12
                                           constitutes violations of: (1) California’s Consumer Legal Remedies Act
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                           (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; (2) California’s False Advertising
     COSTA MESA, CA 92626




                                14
                                           Law (“FAL”), Bus. & Prof. Code §§ 17500, et seq.; (3) California’s Unfair
                                15
                                           Competition Law (“UCL”), Bus. & Prof. Code §§ 17200, et seq.; (4)
                                16
                                           California’s False “Made in USA” Law, Bus. & Prof. Code § 17533.7; (5)
                                17
                                           negligent misrepresentation; and (6) intentional misrepresentation. This conduct
                                18
                                           caused Plaintiff and others similarly situated damages, and requires restitution
                                19
                                           and injunctive relief to remedy and prevent further harm.
                                20
                                      8.   Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                21
                                           includes all agents, employees, officers, members, directors, heirs, successors,
                                22
                                           assigns, principals, trustees, sureties, subrogees, representatives and insurers of
                                23
                                           the named Defendant.
                                24
                                                                   JURISDICTION AND VENUE
                                25
                                      9.   This Court has jurisdiction over this matter pursuant to the Class Action
                                26
                                           Fairness Act (CAFA) because the amount in controversy in this matter exceeds
                                27
                                28
                                      Case #                                  3 of 30             Atamian v. Aegle Nutrition, LLC
                                                                     CLASS ACTION COMPLAINT
                                     Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 4 of 30 Page ID #:4



                                 1         $5,000,000.002 as to all putative Class members, inclusive of attorneys’ fees
                                 2         and costs, and injunctive relief. See 28 U.S.C. § 1332(d).
                                 3    10. This Court has diversity jurisdiction under 28 U.S.C. § 1332 because Plaintiff
                                 4         is a resident and citizen of the State of California, and Defendant is a limited
                                 5         liability company organized and existing under the laws of the State of
                                 6         Delaware.
                                 7    11. This Court has personal jurisdiction over Defendant because Defendant
                                 8         conducts business in the County of Los Angeles, State of California. Therefore,
                                 9         Defendant has sufficient minimum contacts with this state, and otherwise
                                10         purposely avails itself of the markets in this state through the promotion, sale,
                                11         and marketing of its products in this state, to render the exercise of jurisdiction
                                12         by this Court permissible under traditional notions of fair play and substantial
KAZEROUNI LAW GROUP, APC




                                13         justice.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14    12. Venue is proper in the United States District Court for the Central District of
                                15         California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff
                                16         resides in the County of Los Angeles, State of California, which is within this
                                17         judicial district; (ii) the conduct complained of herein occurred within this
                                18         judicial district; and, (iii) many of the acts and transactions giving rise to this
                                19         action occurred in this district because Defendant:
                                20                    (a)   is authorized to conduct business in this district;
                                21                    (b)   does substantial business within this district;
                                22                    (c)   is subject to personal jurisdiction in this district because it has
                                23                          availed itself of the laws and markets within this district; and,
                                24                    (d)   the harm to Plaintiff occurred within this district.
                                25
                                      2
                                       On information and belief, Defendant sells its Products in brick and mortar stores
                                26    and on websites throughout California. Based upon the advertised price of
                                27    Defendant’s Products and their statewide availability, Plaintiff is informed,
                                      believes, and thereon alleges the class damages exceed the $5,000,000 threshold as
                                28    set by 28 U.S.C. § 1332(d).
                                      Case #                                   4 of 30              Atamian v. Aegle Nutrition, LLC
                                                                      CLASS ACTION COMPLAINT
                                     Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 5 of 30 Page ID #:5



                                 1                                            PARTIES
                                 2    13. Plaintiff is a natural person residing in Lake Balboa, California.
                                 3    14. Upon information and belief, Defendant is a limited liability company that is
                                 4         organized and exists under the laws of the State of Delaware, with its principal
                                 5         place of business in Texas, and Defendant conducts business within the State of
                                 6         California and within this judicial district.
                                 7    15. Defendant manufactures and/or distributes various products, including
                                 8         consumable consumer packaged goods and dietary supplements. Defendant
                                 9         conducts extensive business through Internet sales and enjoys retail distribution
                                10         at numerous stores.
                                11                                    NATURE OF THE CASE
                                12    16. At all times relevant, Defendant made and continues to make affirmative
KAZEROUNI LAW GROUP, APC




                                13         misrepresentations regarding the vitamin B12 Product, which it manufactures,
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14         markets, and sells online through its own website and other retailers, including
                                15         Amazon.com.
                                16    17. Vitamin B12 is believed to be important in maintaining a healthy metabolism,
                                17         and healthy blood cells and nerves, as serious vitamin B12 deficiency may result
                                18         in stomach/intestine problems, low red blood cell count (anemia), and
                                19         permanent nerve damage. Vitamin B12 deficiency is prevalent with certain
                                20         health conditions, including malnutrition, cancer, HIV, pregnancy, old age, and
                                21         alcoholism. Individuals who follow a strict vegetarian or vegan diet may also
                                22         experience vitamin B12 deficiency. Although most people receive enough
                                23         vitamin B12 through their diet, special circumstances may require some
                                24         individuals to supplement their vitamin B12 intake.
                                25    18. Defendant uses the ingredient MeCO as opposed to other forms of vitamin B12
                                26         that may be more stable, but less appealing to consumers. Defendant
                                27         prominently advertises its use of MeCO on the Product label and packaging
                                28
                                      Case #                                  5 of 30            Atamian v. Aegle Nutrition, LLC
                                                                     CLASS ACTION COMPLAINT
                                     Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 6 of 30 Page ID #:6



                                 1          because Defendant knows and understands consumers’ preference for MeCO as
                                 2          opposed to other forms of vitamin B12.
                                 3    19. Defendant also manufactures and sells its B12 Product in liquid form because it
                                 4          knows that many consumers who tend to take vitamin B12 are unable to, or
                                 5          prefer not to, swallow tablets or capsules.
                                 6    20. As a manufacturer of a dietary supplement, Defendant must abide by certain
                                 7          guidelines the FDA created. Among these, Defendant is under a duty to ensure
                                 8          that the purity of its supplement is not affected by the presence of other
                                 9          ingredients or the packaging of the product itself.3
                                10    21. Defendant advertised, marketed, packaged, and sold its Product to Plaintiff and
                                11          other consumers similarly situated with the false representation that its Product
                                12          would not expire until May 2019; was made in a GMP certified facility; and that
                                            the product was “Made in the USA”.
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14    22. MeCO is an unstable compound that is highly subject to rapid degradation
                                15          through several means. 4 Its degradation can stem from exposure to oxygen,
                                16          ascorbic acid and even just light.
                                17    23. On information and belief, Defendant’s Product degrades due to its
                                18          manufactured design and this degradation is exacerbated immediately upon
                                19          opening, and continues to degrade over time such that the remainder of B12 in
                                20          the Product is negligible and ineffective within months.
                                21
                                22
                                      3
                                23        See 21 C.F.R. § 111.70.
                                24    4
                                       European Patent EP2632430A1 (“Methyicobalamin is also known to be highly
                                25    susceptible to degradation and therefore the least stable among all the derivatives
                                      of Vitamin B- 12.”)
                                26
                                27    U.S. Patent No. 9,089,582 B2 (filed Jul. 28, 2015) (“It is generally known that
                                      vitamins are not very stable and degradation is to be observed for example on
                                28    storage. This also applies to the so-called B vitamins, explicitly vitamin B12.”)
                                      Case #                                  6 of 30              Atamian v. Aegle Nutrition, LLC
                                                                     CLASS ACTION COMPLAINT
                                     Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 7 of 30 Page ID #:7



                                 1    24. Defendant did not, and does not, explain to consumers that the amount of B12
                                 2         in the Product can or will degrade, and that the benefits as advertised become
                                 3         unobtainable over time.
                                 4    25. Even worse, the FDA investigated Defendant’s facilities in July 2018, and
                                 5         concluded among other things that Defendant’s dietary supplement products
                                 6         have been prepared, packed, or held under conditions that do not meet CGMP
                                 7         regulations for dietary supplements.
                                 8    26. The FDA determined that Defendant violated 21 CFR 111.70(b)(2) because it
                                 9         failed to meet component specifications that are necessary to ensure that
                                10         specifications for the identity purity, strength, and composition of dietary
                                11         supplements manufactured using the components are met.
                                12    27. In fact, the FDA determined that at the time of manufacturing Plaintiff’s same
                                           product lot (Number TR51441701), Defendant’s product contained an excess
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14         of B12 that was beyond what it claimed was on the label. A consequence of
                                15         Defendant not having proper quality control procedures.
                                16    28. Despite having manufacturing process in violation of the FDA’s manufacturing
                                17         guidelines, Defendant still advertises on its label that its product is GMP
                                18         certified.
                                19    29. Defendant’s conduct as alleged herein violates several California laws, as more
                                20         fully set forth herein.
                                21                                   FACTUAL ALLEGATIONS
                                22    30. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                23         this Complaint as though fully stated herein.
                                24    31. On or about June 14, 2019, Plaintiff purchased a bottle of Defendant’s
                                25         “Premium Vitamin B12” for $14.99 (before tax) from Amazon.com.
                                26    32. The following labels (or one substantially similar) were presented to consumers
                                27         and was attached to the Product purchased by Plaintiff:
                                28
                                      Case #                                  7 of 30          Atamian v. Aegle Nutrition, LLC
                                                                     CLASS ACTION COMPLAINT
                                     Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 8 of 30 Page ID #:8



                                 1
                                 2
                                 3
                                 4
                                 5
                                 6
                                 7
                                 8
                                 9
                                10
                                11
                                12
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                      Case #                              8 of 30         Atamian v. Aegle Nutrition, LLC
                                                                 CLASS ACTION COMPLAINT
                                     Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 9 of 30 Page ID #:9



                                 1    33. At the time Plaintiff purchased Defendant’s Product, Plaintiff believed and
                                 2         relied upon the representations made on Defendant’s Product label.
                                 3    34. On information and belief, Defendant’s Product’s label, packaging, and
                                 4         advertising materials are prepared and/or approved by Defendant and/or its
                                 5         agents.
                                 6    35. Plaintiff further relied upon Defendant’s representations in the “About the
                                 7         Product” section on Amazon.com, including the following statements: “1000mg
                                 8         of Sublingual Vitamin B12 as Methylcobalamin (natural form of B12)” and
                                 9         “Helps fight fatigue, promotes natural energy, and red blood cell formation with
                                10         liquid B-12”.5
                                11    36. Plaintiff reasonably believed that Defendant’s Product would provide these
                                12         advertised benefits until the contents of the Product were exhausted or until the
KAZEROUNI LAW GROUP, APC




                                13         date of expiration had elapsed.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14    37. Plaintiff additionally relied upon Defendant’s Product’s label stating that the
                                15         Product was “Made In The USA” and reasonably believed that the Product was
                                16         in fact made within the United States.
                                17    38. Upon information and belief, Defendant’s Product is manufactured and
                                18         packaged in such a manner that its B12 purity is constantly eroding due to the
                                19         MeCO’s suspension in water and citric acid. Moreover, this instability increases
                                20         immediately upon opening and the product degrades at a more rapid pace such
                                21         that over time the remainder of B12 in the Product is negligible and ineffective.
                                22         Thus, the Product becomes incapable of providing the benefits as advertised.
                                23    39. Upon information and belief, Defendant’s product’s main ingredient is foreign
                                24         made, and thus the Product is not “Made In The USA.”
                                25
                                26
                                      5
                                27     See Tropical Oasis Liquid Vitamin B12, Tropical Oasis (last accessed April, 5,
                                      2018), https://tropicaloasis.com/products/liquid-vitamin-b12-drops-
                                28    methylcobalamin-maximum-absorption-great-strawberry-flavor-1.
                                      Case #                                 9 of 30            Atamian v. Aegle Nutrition, LLC
                                                                    CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 10 of 30 Page ID #:10



                                 1   40. Defendant knew, or in the exercise of reasonable care, should have known that
                                 2        its Product’s label and advertising materials were misleading or false.
                                 3   41. Defendant could have easily disclosed on its packaging (outside of the
                                 4        Supplement Fact Panel) that its Product becomes unstable upon opening and
                                 5        degrades over time, such that the amount of vitamin B12 becomes negligible
                                 6        and ineffective within months. Similarly, defendant could have labeled the
                                 7        product with a more accurate date of expiration. Upon information and believe,
                                 8        Defendant has no scientific or other reliable data to support it’s currently chosen
                                 9        date of expiration.
                                10   42. However, Defendant deliberately chose to omit such text and intentionally, or
                                11        at least negligently, continued to mislead the public.
                                12   43. As a consequence of Defendant’s unfair and deceptive advertising and
KAZEROUNI LAW GROUP, APC




                                13        manufacturing practices, Plaintiff and other consumers similarly situated
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        purchased and overpaid for Defendant’s Product under the false impression that
                                15        the Product contained the advertised amount of vitamin B12 per serving until
                                16        the expiration date, and that the Product was made in the USA and in a GMP
                                17        certified facility.
                                18   44. Consequently, Plaintiff and other consumers similarly situated purchased and
                                19        overpaid for Defendant’s Product under the false impression that the Product
                                20        had these benefits; however, the Product could not provide these advertised
                                21        benefits as it contained negligible amount of vitamin B12 per serving after only
                                22        a few months.
                                23   45. Had Plaintiff and others similarly situated been informed that Defendant’s
                                24        Product did not in fact contain the above referenced benefits and
                                25        representations, they would not have purchased the Product or would have paid
                                26        less for it. In other words, Plaintiff would not have purchased Defendant’s
                                27        Product but for the representations on the Product’s label and related
                                28        advertising.
                                     Case #                                10 of 30                Atamian v. Aegle Nutrition, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 11 of 30 Page ID #:11



                                 1   46. Plaintiff and others similarly situated were exposed to and relied upon the same
                                 2        material misrepresentations made on Defendant’s Product label and website,
                                 3        where Defendant sold, and currently sells, its Product to consumers throughout
                                 4        the State of California and the United States.
                                 5   47. As a result of Defendant’s false and misleading statements and failure to
                                 6        disclose (or adequately disclose), Plaintiff and other similarly situated
                                 7        consumers purchased thousands, if not tens or hundreds of thousands, of bottles
                                 8        of Defendant’s Product, and have suffered, and continue to suffer, injury in fact
                                 9        through the loss of money and/or property.
                                10   48. Even if Defendant’s actions followed the FDA’s regulation implementing the
                                11        Federal Food, Drug and Cosmetic Act (“FD&C Act”), Plaintiff’s claim does not
                                12        seek to challenge the Product’s formal name and labeling in areas where the
                                          FDA has promulgated regulations. Plaintiff’s claims are, instead, predicated on
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        the fact that the labeling and associated advertising is misleading and deceptive.
                                15        Indeed, compliance with the minimum requirements is necessary, but it is not
                                16        sufficient to determine whether a product’s label is false and misleading, and
                                17        simply does not provide a shield from liability. See e.g., Wyeth v. Levine, 129
                                18        S. Ct 1187, 1202 (2009).
                                19   49. This action seeks, among other things, equitable and injunctive relief, restitution
                                20        of all amounts illegally obtained, and disgorgement of any and all ill-gotten
                                21        gains as a result of the misconduct alleged herein.
                                22                              CLASS ACTION ALLEGATIONS
                                23   50. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                24        this Complaint as though fully stated herein.
                                25   51. Plaintiff brings this action individually and on behalf of all others similarly
                                26        situated against Defendant, pursuant to Federal Rules of Civil Procedure, Rules
                                27        23(a), 23(b)(1), 23(b)(2) and 23(b)(3).
                                28
                                     Case #                                11 of 30             Atamian v. Aegle Nutrition, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 12 of 30 Page ID #:12



                                 1   52. Subject to additional information obtained through further investigation and/or
                                 2        discovery, the proposed class (the “Class”) consists of:
                                 3              All persons within the State of California who purchased the
                                                “Premium Vitamin B12”, or a substantially similar Products,
                                 4
                                                from Defendant, within the four years prior to the filing of this
                                 5              Complaint.
                                 6   53. Excluded from the Class is Defendant and any of its officers, directors, and
                                 7        employees, or anyone who purchased Defendant’s Product for the purpose of
                                 8        resale. Plaintiff reserves the right to modify or amend the Class definition before
                                 9        the Court determines whether certification is appropriate.
                                10   54. The “Class Product” includes Defendant’s “Premium Vitamin B12”, and other
                                11        substantially similar products.
                                12   55. The “Class Period” means four years prior to the filing of the Complaint in this
KAZEROUNI LAW GROUP, APC




                                13        action.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   56. Ascertainability. The members of the Class are readily ascertainable from
                                15        Defendant’s records and/or Defendant’s agent’s records of retail and online
                                16        sales, as well as through public notice.
                                17   57. Numerosity. The members of the Class are so numerous that their individual
                                18        joinder is impracticable. Plaintiff is informed and believes that the Product is a
                                19        top-selling product on Amazon.com, as it has hundreds of customer reviews,
                                20        and on that basis, Plaintiff alleges that the putative Class consists of hundreds,
                                21        if not thousands of members.
                                22   58. Existence and Predominance of Common Questions of Law and Fact.
                                23        Common questions of law and fact exist as to all members of the Class and
                                24        predominate over any questions affecting only individual Class members. All
                                25        members of the Class have been subject to the same conduct and their claims
                                26        are based on the same standardized marketing, advertisements and promotions.
                                27        The common legal and factual questions include, but are not limited to, the
                                28        following:
                                     Case #                                12 of 30              Atamian v. Aegle Nutrition, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 13 of 30 Page ID #:13



                                 1            a.   Whether the Class Product as manufactured is inherently unstable and
                                 2                 this instability becomes worse upon opening causing the Product to
                                 3                 rapidly degrade over time;
                                 4            b.   Whether the Class Product’s level of B12 is negligible much sooner
                                 5                 than the expiration data;
                                 6            c.   Whether the Defendant has data to support its labeled date of
                                 7                 expiration;
                                 8            d.   Whether the Class Product is substantially comprised of foreign
                                 9                 ingredients;
                                10            e.   Whether the Class Product was manufactured in a GMP certified
                                11                 facility;
                                12            f.   Whether Defendant’s claims and representations, as alleged herein,
KAZEROUNI LAW GROUP, APC




                                13                 are untrue, misleading, and/or reasonably likely to deceive the
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                 average consumer;
                                15            g.   Whether Defendant’s conduct violates California Civil Code §§ 1750,
                                16                 et seq.;
                                17            h.   Whether Defendant’s conduct violates California’s False “Made in
                                18                 USA” Law, Bus. & Prof. Code § 17533.7;
                                19            i.   Whether Defendant’s advertising is false, untrue, or misleading
                                20                 within the meaning of California Business & Professions Code §§
                                21                 17500, et seq.;
                                22            j.   Whether Defendant’s conduct is an unlawful act or practice within the
                                23                 meaning of California Business & Professions Code §§ 17200, et seq.;
                                24            k.   Whether Defendant’s conduct is a fraudulent act or practice within the
                                25                 meaning of California Business & Professions Code §§ 17200, et seq.;
                                26            l.   Whether Defendant’s conduct violates California’s Health and Safety
                                27                 Code § 110660;
                                28
                                     Case #                               13 of 30            Atamian v. Aegle Nutrition, LLC
                                                                  CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 14 of 30 Page ID #:14



                                 1             m. Whether Defendant’s conduct is an unfair act or practice within the
                                 2                  meaning of California Business & Professions Code §§ 17200, et seq.;
                                 3             n.   Whether Defendant’s advertising is unfair, deceptive, untrue or
                                 4                  misleading within the meaning of California Business & Professions
                                 5                  Code §§ 17200, et seq.;
                                 6             o.   Whether Defendant acted negligently or intentionally in making the
                                 7                  misrepresentations contained on the Class Product label and
                                 8                  Defendant’s website;
                                 9             p.   Whether Defendant, through its conduct, received money that, in
                                10                  equity and good conscience, belongs to Plaintiff and members of the
                                11                  Class;
                                12             q.   Whether Plaintiff and the putative Class members are entitled to
KAZEROUNI LAW GROUP, APC




                                13                  equitable relief, including but not limited to restitution and/or
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                  disgorgement of ill-gotten gains; and
                                15             r.   Whether Plaintiff and the putative Class members are entitled to
                                16                  injunctive relief as sought herein.
                                17   59. Typicality. Plaintiff’s claims are typical of the claims of the members of the
                                18        Class in that Plaintiff is a member of the Class that Plaintiff seeks to represent.
                                19        Plaintiff, like members of the putative Class, purchased the Class Product after
                                20        exposure to the same material misrepresentations and/or omissions appearing
                                21        on the Product label, and received a Product that does not have the longevity,
                                22        origination, and quality of manufacturing, as advertised. Plaintiff is advancing
                                23        the same claims and legal theories on behalf of herself and all absent members
                                24        of the Class. Defendant has no defenses unique to the Plaintiff.
                                25   60. Adequacy of Representation. Plaintiff will fairly and adequately protect the
                                26        interests of the members of the putative Class. Plaintiff has retained counsel
                                27        experienced in consumer protection law, including class actions, and
                                28        specifically, false and deceptive advertising. Plaintiff has no adverse or
                                     Case #                                14 of 30              Atamian v. Aegle Nutrition, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 15 of 30 Page ID #:15



                                 1        antagonistic interest to those in the Class, and will fairly and adequately protect
                                 2        the interests of the Class. Plaintiff’s attorneys are aware of no interests adverse
                                 3        or antagonistic to those of Plaintiff and proposed Class.
                                 4   61. Superiority. A class action is superior to all other available means for the fair
                                 5        and efficient adjudication of this controversy. Individualized litigation would
                                 6        create the danger of inconsistent and/or contradictory judgments arising from
                                 7        the same set of facts.
                                 8   62. Individualized litigation would also increase the delay and expense to all parties
                                 9        and the court system. The damages or other financial detriment suffered by
                                10        individual Class members may be relatively small compared to the burden and
                                11        expense that would be entailed by individual litigation of the claims against the
                                12        Defendant.
KAZEROUNI LAW GROUP, APC




                                13   63. The injury suffered by each individual member of the proposed class is
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        relatively small in comparison to the burden and expense of individual
                                15        prosecution of the complex and extensive litigation necessitated by Defendant’s
                                16        conduct. It would be virtually impossible for members of the proposed Class to
                                17        individually redress effectively the wrongs to them.
                                18   64. Even if the members of the proposed Class could afford such litigation, the court
                                19        system could not. Individualized litigation of the complex legal and factual
                                20        issues of such a case increases the delay and expense to all parties, including the
                                21        court. By contrast, the class action device presents far fewer management
                                22        difficulties, and provides the benefits of single adjudication, economy of scale,
                                23        and comprehensive supervision by a single court. Therefore, a class action is
                                24        maintainable pursuant to Fed. R. Civ. P. 23(b)(3).
                                25   65. Unless the Class is certified, Defendant will retain monies received as a result
                                26        of Defendant’s unlawful and deceptive conduct alleged herein. Unless a class-
                                27        wide injunction is issued, Defendant will also likely continue to, or allow its
                                28        resellers to, advertise, market, promote, and sell the Class Product in an
                                     Case #                                15 of 30              Atamian v. Aegle Nutrition, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 16 of 30 Page ID #:16



                                 1        unlawful and misleading manner, and members of the Class will continue to be
                                 2        misled, harmed, and denied their rights under California law.
                                 3   66. Defendant has also acted or refused to act on grounds that are generally
                                 4        applicable to the class so that declaratory and injunctive relief is appropriate to
                                 5        the Class as a whole, making class certification appropriate pursuant to Fed. R.
                                 6        Civ. P. 23(b)(2).
                                 7
                                                               FIRST CAUSE OF ACTION FOR
                                 8
                                              VIOLATIONS OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT
                                 9                            CAL. CIV. CODE §§ 1750, ET SEQ.
                                10   67. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                11        this Complaint as though fully stated herein.
                                12   68. California Civil Code Section 1750, et seq., entitled the Consumers Legal
                                          Remedies Act (hereinafter “CLRA”), provides a list of “unfair or deceptive”
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        practices in a “transaction” relating to the sale of “goods” or “services” to a
                                15        “consumer.” The Legislature’s intent in promulgating the CLRA is expressed
                                16        in Civil Code Section 1760, which provides, inter alia, that its terms are to be:
                                17                 Construed liberally and applied to promote its underlying
                                                   purposes, which are to protect consumers against unfair
                                18                 and deceptive business practices and to provide efficient
                                19                 and economical procedures to secure such protection.
                                20   69. Defendant’s Product constitutes a “good” as defined pursuant to Civil Code
                                21        Section 1761(a).
                                22   70. Plaintiff and the putative Class members are each a “consumer” as defined
                                23        pursuant to Civil Code Section 1761(d).
                                24   71. Plaintiff and each of the putative Class members’ purchase of Defendant’s
                                25        Product constitutes a “transaction” as defined pursuant to Civil Code Section
                                26        1761(e).
                                27   72. Civil Code Section 1770(a)(2), (4), (5), (7) and (9) provide that:
                                28
                                     Case #                                16 of 30              Atamian v. Aegle Nutrition, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 17 of 30 Page ID #:17


                                                   The following unfair methods of competition and unfair or
                                 1                 deceptive acts or practices undertaken by any person in a
                                 2                 transaction intended to result or which results in the sale
                                                   or lease of goods or services to any consumer are
                                 3                 unlawful:
                                 4                 (2) [m]isrepresenting the source, sponsorship, approval, or
                                                   certification of goods or services;
                                 5
                                 6                 (4) [u]sing deceptive representations or designations of
                                                   geographic origin in connection with goods or services;
                                 7
                                                   (5) [r]epresenting that goods or services have sponsorship,
                                 8                 approval, characteristics, ingredients, uses, benefits, or
                                 9                 quantities which they do not have . . .;

                                10                 (7) [r]epresenting that goods or services are of a particular
                                                   standard, quality, or grade . . . if they are of another; [and]
                                11
                                                   (9) [a]dvertising goods or services with intent not to sell
                                12                 them as advertised.”
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                     73. Defendant violated Civil Code Section 1770(a)(2), (4), (5), (7) and (9) by
     COSTA MESA, CA 92626




                                14
                                          marketing and representing its Product as being manufactured in a GMP
                                15
                                          Certified facility. Additionally, Defendant advertised the Product as being
                                16
                                          “Made In The USA” when in fact the Product’s ingredients are foreign. Lastly,
                                17
                                          Defendant advertised its product as having a shelf-life that lasted until May,
                                18
                                          2019; however, the Product degrades and becomes negligible at a date much
                                19
                                          earlier than that.
                                20
                                     74. On information and belief, Defendant’s Product degrades as manufactured and
                                21
                                          becomes more unstable immediately upon opening and rapidly degrades, such
                                22
                                          that the amount of B12 in the Product becomes negligible, thereby rendering
                                23
                                          Defendant’s Product ineffective and misbranded.
                                24
                                     75. On information and belief, Defendant’s violations of the CLRA, as set forth
                                25
                                          herein, were done with awareness of the fact that the conduct alleged was
                                26
                                          wrongful and was motivated solely by Defendant’s self-interest, monetary gain,
                                27
                                          and increased profit. Plaintiff further alleges that Defendant committed these
                                28
                                     Case #                                 17 of 30               Atamian v. Aegle Nutrition, LLC
                                                                    CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 18 of 30 Page ID #:18



                                 1        acts knowing the harm that would result to Plaintiff and Defendant engaged in
                                 2        such unfair and deceptive conduct notwithstanding such knowledge.
                                 3   76. Plaintiff suffered an “injury in fact” because Plaintiff’s money was taken by
                                 4        Defendant as a result of Defendant’s false representations set forth on
                                 5        Defendant’s actual Product label.
                                 6   77. As a direct and proximate result of Defendant’s violations of the CLRA,
                                 7        Plaintiff and members of the putative Class are entitled to a declaration that
                                 8        Defendant violated the Consumer Legal Remedies Act.
                                 9   78. Attached hereto as Exhibit A is the affidavit of Plaintiff pursuant to Cal. Civ.
                                10        Code § 1780(d).
                                11   79. Plaintiff and the members of the putative Class are entitled to, and seek,
                                12        injunctive relief prohibiting such conduct in the future.
KAZEROUNI LAW GROUP, APC




                                13   80. Plaintiff served a demand letter pursuant to California Civil Code § 1782, which
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        was served on Defendant on or about June 14, 2019, by certified U.S. mail.
                                15   81. Should Tropical Oasis not comply with Plaintiff’s CLRA demand letter within
                                16        30 days of service, pursuant to Cal. Civ. Code § 1782(d), Plaintiff intends to
                                17        amend the Complaint to add a damage claim under California Civil Code §§
                                18        1750, et seq.
                                19   82. In the interim, and until Court grants such an amendment or amendment is made
                                20        as a matter of right, Tropical Oasis may be enjoined from continuing the
                                21        aforementioned conduct, as no cure period is required for an injunction sought
                                22        under the CLRA. Cal. Civ. Code § 1782(a).
                                23
                                                             SECOND CAUSE OF ACTION FOR
                                24
                                              VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW (“FAL”)
                                25                        BUS. & PROF. CODE §§ 17500, ET SEQ.
                                26   83. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                27        this Complaint as though fully stated herein.
                                28
                                     Case #                                18 of 30             Atamian v. Aegle Nutrition, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 19 of 30 Page ID #:19



                                 1   84. Plaintiff and Defendant are both “person[s]” as defined by California Business
                                 2        & Professions Code § 17506.
                                 3   85. California Business & Professions Code § 17535 authorizes a private right of
                                 4        action on both an individual and representative basis.
                                 5   86. As described above, Defendant makes representations as to the origin and
                                 6        longevity of the Product, and the quality of Defendant’s manufacturing.
                                 7        However, the Product is foreign sourced, extremely unstable and thus rapidly
                                 8        degrades, and its manufacturing facilities were not compliant with GMP
                                 9        certification.
                                10   87. These misrepresentations, acts, and non-disclosures by Defendant constitute
                                11        false and misleading advertising in violation of Business & Professions Code
                                12        §§ 17500, et seq.
KAZEROUNI LAW GROUP, APC




                                13   88. Defendant engaged in the false and/or misleading advertising and marketing of
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        its Product, as alleged herein, with the intent to directly or indirectly induce
                                15        consumers to purchase its Product, which Defendant knew, or had reason to
                                16        know its representations were false.
                                17   89. Since Defendant knew or should have known that the representations and/or
                                18        omissions alleged herein were untrue or misleading, Defendant acted in
                                19        violation of California Business & Professions Code §§ 17500, et seq.
                                20   90. Had Defendant truthfully advertised that its Product could not maintain the
                                21        advertised amount of B12 throughout the shelf life of the Product and not
                                22        represent that the Product was “Made in the USA”, and not advertised its
                                23        facilities as being GMP certified, Plaintiff and the putative Class members
                                24        would not have purchased the Product, would have paid less for the Product, or
                                25        would have purchased a different product from another manufacturer.
                                26   91. This false and misleading advertising of the Product by Defendant presents a
                                27        continuing threat to consumers, as such conduct is ongoing to this day.
                                28
                                     Case #                               19 of 30             Atamian v. Aegle Nutrition, LLC
                                                                  CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 20 of 30 Page ID #:20



                                 1   92. As a direct and proximate result of the aforementioned acts and omissions by
                                 2        Defendant, Defendant received and continues to hold monies rightfully
                                 3        belonging to Plaintiff and the putative Class members, who were led to purchase
                                 4        Defendant’s Product during the Class Period.
                                 5
                                                              THIRD CAUSE OF ACTION FOR
                                 6
                                                       VIOLATION OF BUSINESS & PROFESSIONS CODE
                                 7                        BUS. & PROF. CODE, SECTION 17533.7
                                 8   93. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                 9        this Complaint as though fully stated herein.
                                10   94. Business & Professions Code § 17533.7 provides:
                                11
                                              It is unlawful for any person, firm, corporation or association
                                12            to sell or offer for sale in this State any merchandise on which
                                              merchandise or on its container there appears the words “Made
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                              in U.S.A.,” “Made in America, “ U.S.A.,” or similar words
     COSTA MESA, CA 92626




                                14            when the merchandise or any article, unit, or part thereof, has
                                              been entirely or substantially made, manufactured, or
                                15
                                              produced outside of the United States
                                16
                                17   95. Defendant violated Bus. & Prof. Code § 17533.7 by selling and offering to sell
                                18        products in the State of California with the “Made In The USA” country of
                                19        origin designation as fully set forth herein. The Product at issue in this matter is
                                20        substantially manufactured with foreign ingredients constituting more than ten
                                21        percent (10%) of the final wholesale value of the manufactured product.
                                22        Specifically, MeCO and Agave are foreign sourced ingredient not produced
                                23        within the United States.
                                24   96. On information and belief, Defendant’s violations of Bus. & Prof. Code §
                                25        17533.7 as set forth herein were done with awareness of the fact that the conduct
                                26        alleged was wrongful and was motivated solely for Defendant’s self-interest,
                                27        monetary gain and increased profit. Plaintiff further alleges that Defendant
                                28        committed these acts knowing the harm that would result to Plaintiff and
                                     Case #                                20 of 30               Atamian v. Aegle Nutrition, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 21 of 30 Page ID #:21



                                 1        Defendant engaged in such unfair and deceptive conduct notwithstanding such
                                 2        knowledge.
                                 3   97. As a direct and proximate result of Defendant’s violations of Bus. & Prof. Code
                                 4        § 17533.7, Plaintiff and the Class are entitled to restitution of excess monies
                                 5        paid to Defendant by Plaintiff and the Class relating to the false “Made In The
                                 6        USA” representation set forth on the Defendant’s website and on Defendant’s
                                 7        actual Product.
                                 8   98. In prosecuting this action for the enforcement of important rights affecting the
                                 9        public interest, Plaintiff seeks the recovery of attorneys’ fees, which is available
                                10        to a prevailing plaintiff in class action cases such as this matter.
                                11
                                                                FOURTH CAUSE OF ACTION
                                12
                                              VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW (“UCL”)
KAZEROUNI LAW GROUP, APC




                                13                         BUS. & PROF. CODE §§ 17200, ET SEQ.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   99. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                15        this Complaint as though fully stated herein.
                                16   100. Plaintiff and Defendant are each a “person” as defined by California Business
                                17        & Professions Code § 17201. California Business & Professions Code § 17204
                                18        authorizes a private right of action on both an individual and representative
                                19        basis.
                                20   101. “Unfair competition” is defined by Business and Professions Code § 17200 as
                                21        encompassing several types of business “wrongs,” including: (1) an “unlawful”
                                22        business act or practice, (2) an “unfair” business act or practice, (3) a
                                23        “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue or
                                24        misleading advertising.”      The definitions in § 17200 are drafted in the
                                25        disjunctive, meaning that each of these “wrongs” operates independently from
                                26        the others.
                                27   102. By and through Defendant’s conduct alleged in further detail above and herein,
                                28        Defendant engaged in conduct which constitutes unlawful, unfair, and/or
                                     Case #                                 21 of 30              Atamian v. Aegle Nutrition, LLC
                                                                    CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 22 of 30 Page ID #:22



                                 1        fraudulent business practices, and unfair, deceptive, untrue or misleading
                                 2        advertising, as prohibited by California’s UCL.
                                 3                                   A. “UNLAWFUL” PRONG
                                 4   103. Beginning at a date currently unknown and continuing to the time of the filing
                                 5        of this Complaint, Defendant has committed acts of unfair competition,
                                 6        including those described above, by engaging in a pattern of “unlawful”
                                 7        business practices, within the meaning of Bus. & Prof. Code §§ 17200 et seq.,
                                 8        by marketing, manufacturing, and distributing Defendant’s Product in violation
                                 9        of California’s Consumers Legal Remedies Act, Civil Code § 1759, et seq. and
                                10        California’s False Advertising Law, Business & Professions Code §§ 17500, et
                                11        seq., as alleged herein.
                                12   104. Defendant further violated California’s Health & Safety Code § 110660, which
                                          states that “any food is misbranded if its labeling is false or misleading in any
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        particular.” Section 110660 is a part of California's Sherman Food, Drug and
                                15        Cosmetic law, California Health & Safety Code § 109875 (the “Sherman law”).
                                16   105. Claims under state law based on the deceptive labeling of a food product is
                                17        expressly permitted when the statute to be enforced imposes legal obligations
                                18        identical to that of the Federal Food, Drug, and Cosmetic Act (“FD&C Act”),
                                19        including FDA regulations concerning naming and labeling food products. See
                                20        e.g., In re Farm Raised Salmon Cases, 22 Cal. 4th 1077, 1094-95 (2008).
                                21        Plaintiff’s claim that Defendant violated the FAL by labeling its Product in a
                                22        false or misleading way imposes legal obligations identical to 21 U.S.C. §
                                23        343(a) of the FD&C Act, which states that, “a food shall be deemed to be
                                24        misbranded . . . [i]f (1) its labeling is false or misleading in any particular[.]”
                                25        Further, section 343(a) of the FD&C Act is not subject to the express preemption
                                26        provision set forth in 21 U.S.C. § 343-1 of the FD&C Act.
                                27   106. Defendant violated the above-referenced statutes by falsely representing that its
                                28        Product contains a specified amount of vitamin B12 per serving until the
                                     Case #                                  22 of 30            Atamian v. Aegle Nutrition, LLC
                                                                     CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 23 of 30 Page ID #:23



                                 1        expiration date of May, 2019, when, in fact, the Product does not contain or
                                 2        maintain the advertised amount, as it is consistently eroding, which becomes
                                 3        more unstable upon opening and thus degrading quicker over time.
                                 4        Additionally, violated Business & Professions Code § 17533.7 by advertising
                                 5        that the Product was “Made In The USA” when in fact it is comprised of foreign
                                 6        ingredients.
                                 7   107. By advertising, promoting, manufacturing, and selling its Product in violation
                                 8        of those California laws, Defendant engaged in a pattern of “unlawful” business
                                 9        practices within the meaning of California’s UCL.
                                10                                  B. “UNFAIR” PRONG
                                11   108. Beginning at a date currently unknown and continuing to the time of the filing
                                12        of this Complaint, Defendant has committed acts of unfair competition as
KAZEROUNI LAW GROUP, APC




                                13        prohibited by Bus. & Prof. Code §§ 17200, et seq.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   109. Had Plaintiff and the putative class members been informed that Defendant’s
                                15        Product did not in fact contain, and/or maintain, the amount of B12 vitamins per
                                16        serving as advertised or that it was comprised of foreign ingredients, they would
                                17        not have purchased the Product, would have paid less for it, or would have
                                18        purchased a different product. In other words, Defendant earned the business of
                                19        Plaintiff and the putative Class members by using deceptive advertising, which
                                20        placed competitors at a disadvantage. Furthermore, Plaintiff and the putative
                                21        Class members were harmed in that they paid a price premium for the Product.
                                22                               C. “FRAUDULENT” PRONG
                                23   110. Beginning at a date currently unknown and continuing to the time of the filing
                                24        of this Complaint, Defendant engaged in acts of unfair competition, including
                                25        those described above and herein, in violation of Bus. & Prof. Code §§ 17200,
                                26        et seq., by engaging in a pattern of “fraudulent” business practices within the
                                27        meaning of Bus. & Prof. Code §§ 17200, et seq., by falsely advertising its
                                28
                                     Case #                                23 of 30             Atamian v. Aegle Nutrition, LLC
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 24 of 30 Page ID #:24



                                 1        Product as having a certain origin and longevity, and the quality of Defendant’s
                                 2        manufacturing.
                                 3   111. Plaintiff reserves the right to allege further conduct that constitutes other
                                 4        fraudulent business acts or practices. Such conduct is ongoing and continues to
                                 5        this date.
                                 6      D. “UNFAIR, DECEPTIVE, UNTRUE OR MISLEADING ADVERTISING” PRONG
                                 7   112. Defendant’s advertising is unfair, deceptive, untrue, and/or misleading within
                                 8        the meaning of Bus. & Prof. Code §§ 17200, et seq., in that consumers are led
                                 9        to believe that Defendant’s Product contains a certain amount of vitamin B12
                                10        per serving until May, 2019, and that it is made in the USA, when, in fact, the
                                11        Product does not contain or maintain the advertised amount and the Product is
                                12        comprised on foreign ingredients, as alleged herein.
KAZEROUNI LAW GROUP, APC




                                13   113. Plaintiff and other such reasonable consumers are likely to be, and were,
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        deceived and misled by Defendant’s advertising of its Product.
                                15   114. As a direct and proximate result of Defendant’s unlawful, unfair, and fraudulent
                                16        conduct described herein, Defendant received and continues to receive an unfair
                                17        competitive advantage and unearned commercial benefits at the expense of its
                                18        competitors and the public, who unwittingly provided money to Defendant
                                19        based on Defendant’s misleading representations.
                                20   115. Plaintiff and the putative Class members suffered an injury in fact because
                                21        Plaintiff’s money was taken by Defendant as a result of Defendant’s false
                                22        representations as set forth on the Product label and other locations such as
                                23        Defendant’s website and Amazon.com.
                                24   116. Such acts and omissions by Defendant are unlawful and/or unfair and/or
                                25        fraudulent, and constitute multiple violations of California’s UCL. Plaintiff
                                26        reserves the right to identify additional violations by Defendant as may be
                                27        established through discovery.
                                28
                                     Case #                               24 of 30               Atamian v. Aegle Nutrition, LLC
                                                                  CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 25 of 30 Page ID #:25



                                 1   117. In prosecuting this action for the enforcement of important rights affecting the
                                 2         public interest, Plaintiff seeks the recovery of attorneys’ fees, which reward is
                                 3         available to a prevailing plaintiff in a class action such as this.
                                 4
                                                                   FOURTH CAUSE OF ACTION
                                 5
                                                                NEGLIGENT MISREPRESENTATION
                                 6   118. Plaintiff repeats, re-alleges, and incorporates by reference the above allegations
                                 7         as if fully stated herein.
                                 8   119. Beginning at a date currently unknown and continuing to the time of the filing
                                 9         of this Complaint, Defendant represented to Plaintiff and others similarly
                                10         situated, through product packaging and advertising materials, that as the
                                11         Product was of a certain origin and longevity, and the quality of Defendant’s
                                12         manufacturing was compliant with GMP.
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                     120. Defendant made these representations knowing, or having reason to know, that
     COSTA MESA, CA 92626




                                14         its Product did not fulfill these representations.
                                15   121. Defendant acted with the intent to induce the public, including Plaintiff and
                                16         putative Class members, to purchase Defendant’s Product.
                                17   122. Plaintiff and the putative Class members saw, believed, and relied upon
                                18         Defendant’s representations in making the decision to purchase Defendant’s
                                19         Product.
                                20   123. At all times relevant, Defendant knew or should have known that such
                                21         representations were untrue, and Defendant had no reasonable basis for
                                22         believing the representations to be true.
                                23   124. As a proximate result of Defendant’s negligent misrepresentations, Plaintiff and
                                24         other consumers similarly situated were induced to purchase, purchase more of,
                                25         or pay more for Defendant’s Product due to the unlawful acts of Defendant, in
                                26         an amount to be determined at trial, during the Class Period.
                                27   ///
                                28
                                     Case #                                     25 of 30            Atamian v. Aegle Nutrition, LLC
                                                                        CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 26 of 30 Page ID #:26


                                                                   FIFTH CAUSE OF ACTION
                                 1
                                                               INTENTIONAL MISREPRESENTATION
                                 2   125. Plaintiff repeats, re-alleges, and incorporates herein by reference the above
                                 3        allegations as if fully stated herein.
                                 4   126. Beginning at a date currently unknown and continuing to the time of the filing
                                 5        of this Complaint, Defendant intentionally represented to Plaintiff and others
                                 6        similarly situated, through product packaging and advertising materials, that as
                                 7        the Product was of a certain origin and longevity, and the quality of Defendant’s
                                 8        manufacturing was compliant with GMP.
                                 9   127. Defendant acted intentionally by willfully and purposefully printing these
                                10        representations on Defendant’s Product, and by prominently labeling the
                                11        Product as containing MeCO that is 96% absorbable liquid form, as opposed to
                                12        other more stable forms of vitamin B12.
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                     128. Because the Product is suspended in water containing citric acid and is packaged
     COSTA MESA, CA 92626




                                14        in a single 2 oz. bottle which upon opening exposes all servings to oxygen thus
                                15        degrading more rapidly over time. Due to this rapid degradation, the expiration
                                16        date misrepresents the longevity of the Product.
                                17   129. Further, the Defendant prominently displays “Made in the USA” and
                                18        manufactured in GMP certified facility on its label, despite the Product’s main
                                19        ingredient being foreign and Defendant’s facilities violating several FDA
                                20        regulations.
                                21   130. Defendant knew or had reason to know such representations were false, and
                                22        continued to label its Product in a false or misleading way.
                                23   131. Defendant further knew that retailers were advertising its Product as containing
                                24        a certain amount of vitamin B12 per serving, because Defendant designed,
                                25        manufactured, and affixed the product labeling to its Products before supplying
                                26        the Product to the retailers.
                                27
                                28
                                     Case #                                 26 of 30            Atamian v. Aegle Nutrition, LLC
                                                                    CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 27 of 30 Page ID #:27



                                 1   132. Plaintiff and the putative Class members saw, believed, and relied upon
                                 2        Defendant’s representations in making the decision to purchase Defendant’s
                                 3        Product.
                                 4   133. As a proximate result of Defendant’s intentional misrepresentations, Plaintiff
                                 5        and the putative Class members were damaged in an amount to be determined
                                 6        at trial.
                                 7   134. Plaintiff alleges the “who, what, when, where, and how” of the alleged
                                 8        deception by Defendant as follows:
                                 9               i.   The “who” is Defendant;
                                10              ii.   The “what” is the representation that Defendant’s liquid B vitamin
                                11                    Product did not expire until May, 2019, is “Made in the USA”; and
                                12                    was made in a GMP certified facility;
                                                      The “when” is the date Plaintiff purchased the Product, and the Class
KAZEROUNI LAW GROUP, APC




                                13             iii.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                    Period of four years prior to the filing of this Complaint;
                                15             iv.    The “where” is in Defendant’s product labeling, advertisements, and
                                16                    online marketing; and
                                17              v.    The “how” is the allegation that Defendant did not disclose that its
                                18                    Product does not actually deliver the advertised amount per serving of
                                19                    vitamin B12 because the Product becomes unstable and degrades over
                                20                    time.
                                21   135. By engaging in the acts described above, Defendant is guilty of malice,
                                22        oppression, and fraud, and Plaintiff and the putative Class are therefore entitled
                                23        to recover exemplary or punitive damages.
                                24                                      PRAYER FOR RELIEF
                                25            WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and
                                26   the putative Class members the following relief against Defendant:
                                27            • that this action be certified as a Class Action;
                                28            • that Plaintiff be appointed as the Class Representative;
                                     Case #                                  27 of 30              Atamian v. Aegle Nutrition, LLC
                                                                     CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 28 of 30 Page ID #:28



                                 1            • that Plaintiff’s attorneys be appointed as Class Counsel;
                                 2            • that Defendant’s wrongful conduct be adjudged and decreed to violate the
                                 3               consumer protection statutes raised herein;
                                 4            • that Defendant be enjoined from continuing the wrongful conduct alleged
                                 5               herein and be required to comply with all applicable laws; and
                                 6            • that Plaintiff and each member of the putative Class recover their costs of
                                 7               suit.
                                                              FIRST CAUSE OF ACTION FOR
                                 8
                                                VIOLATIONS OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
                                 9                      CAL. BUS. & PROF. CODE §§ 1750, ET SEQ.
                                10      • injunctive relief pursuant to Cal. Civ. Code § 1780(a); and
                                11      •     an award of costs and attorney’s fees pursuant to Cal. Civ. Code § 1780(d).
                                12                                SECOND CAUSE OF ACTION FOR
                                                         VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                                             CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.
     COSTA MESA, CA 92626




                                14      • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17203; and
                                15      • recovery of reasonably attorney’s fees pursuant to, inter alia, California Code
                                16            of Civil Procedure § 1021.5.
                                17
                                                                  THIRD CAUSE OF ACTION FOR
                                18                         VIOLATION OF CAL. BUS. & PROF. CODE § 17533.7
                                19      • That Plaintiff and each of the other members of the Class recover the amounts
                                20            by which Defendant has been unjustly enriched, plus actual damages,
                                21            punitive damages, and statutory damages;
                                22      • That Defendant be enjoined from continuing the wrongful conduct alleged
                                23            herein and required to comply with all applicable laws;
                                24      • That Plaintiff and each of the other members of the Class recover their costs
                                25            of suit, including reasonable attorneys’ fees and expenses pursuant to
                                26            California Code of Civil Procedure § 1021.5;
                                27      • That Plaintiff and the members of the Class be granted any other relief the
                                28            Court may deem just and proper;
                                     Case #                                  28 of 30            Atamian v. Aegle Nutrition, LLC
                                                                     CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 29 of 30 Page ID #:29



                                 1                               FOURTH CAUSE OF ACTION
                                                  VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW
                                 2                      CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
                                 3      • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17535; and
                                 4      • recovery of reasonable attorneys’ fees pursuant to, inter alia, California Code
                                 5            of Civil Procedure § 1021.5.
                                 6                              FIFTH CAUSE OF ACTION FOR
                                 7                             NEGLIGENT MISREPRESENTATION

                                 8      • A judgment against Defendant for general and compensatory damages in an

                                 9            amount to be determined at trial; and

                                10      • prejudgment interest in an amount to be determined at trial, pursuant to

                                11            California Code § 3287(a).

                                12                               SIXTH CAUSE OF ACTION FOR
                                                              INTENTIONAL MISREPRESENTATION
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                        • A judgment against Defendant for general and compensatory damages in an
     COSTA MESA, CA 92626




                                14
                                              amount to be determined at trial;
                                15
                                        • prejudgment interest in an amount to be determined at trial, pursuant to
                                16
                                              California Code § 3287(a);
                                17
                                        • punitive damages pursuant to Cal. Civ. Code § 3294; and
                                18
                                        • that Plaintiff and the members of the Class be granted any other relief the
                                19
                                              Court may deem just and proper.
                                20
                                                                             TRIAL BY JURY
                                21
                                     136. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                22
                                          America, Plaintiff is entitled to and demands a trial by jury.
                                23
                                     Dated: June 14, 2019                         Respectfully submitted,
                                24
                                                                                  KAZEROUNI LAW GROUP, APC
                                25
                                26                                                By: /s Abbas Kazerounian
                                                                                        ABBAS KAZEROUNIAN, ESQ.
                                27                                                      JASON IBEY, ESQ.
                                                                                        NICHOLAS BARTHEL, ESQ.
                                28                                                      Attorneys for Plaintiff
                                     Case #                                 29 of 30             Atamian v. Aegle Nutrition, LLC
                                                                    CLASS ACTION COMPLAINT
                                 Case 2:19-cv-05247-SVW-PLA Document 1 Filed 06/14/19 Page 30 of 30 Page ID #:30



                                 1   [ADDITIONAL PLAINTIFF’S COUNSEL]
                                 2   HYDE & SWIGART
                                 3   Joshua B. Swigart, Esq. (SBN: 225557)
                                     josh@westcoastlitigation.com
                                 4   2221 Camino Del Rio South, Suite 101
                                     San Diego, CA 92108-3551
                                 5   Telephone: (619) 233-7770
                                     Facsimile: (619) 297-1022
                                 6
                                 7
                                 8
                                 9
                                10
                                11
                                12
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                     Case #                             30 of 30         Atamian v. Aegle Nutrition, LLC
                                                                CLASS ACTION COMPLAINT
